7. Macro-prudential oversight of the financial system and establishment of a European Systemic Risk Board (
Before the final vote:
Madam President, I have nothing to add to what my fellow Members have said. The Presidency is not here, but I should simply like to point out that the majority of MEPs are very much in favour of a strong supervisory regime. I therefore hope that the Council will be able to take account of this fact when it sees how many States are also in agreement with us.
(Applause)